Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “receiving, from the base station, downlink control information (DCI) including a PRB bundling size indicator, in case that the PRB bundling size indicator indicates '0', setting a PRB bundling size by using one value configured based on the received configuration information, in case that the PRB bundling size indicator indicates  '1': determining one of two values configured based on the received configuration information, by comparing a scheduled PRB size and a threshold value related with a bandwidth part size, and setting the PRB bundling size by using the determined value, and receiving, from the base station, data scheduled by the DCI based on the set PRB bundling size.”
 	Independent claim 6 requires “transmitting, to a terminal, configuration information on dynamic precoding resource block (PRB) bundling through higher layer signaling; in case that a PRB bundling size is determined by using one value configured based on the configuration information, determining a PRB bundling size indicator to indicate '0', in case that the PRB bundling size is determined by using one of two values configured based on the configuration information, based on a scheduled PRB size and a threshold value related with a bandwidth part size, determining the PRB bundling size indicator to indicate '1'; transmitting, to the terminal, downlink control information (DCI) including the PRB bundling size indicator; 
 	Independent claim 11 requires “receive, from the base station, downlink control information (DCI) including a PRB bundling size indicator, in case that the PRB bundling size indicator indicates '0', set a PRB bundling size by using one value configured based on the received configuration information, in case that the PRB bundling size indicator indicates '1': determine one of two values configured based on the received configuration information, by comparing a scheduled PRB size and a threshold value related with a bandwidth part size; and set the PRB bundling size by using the determined value, and receive, from the base station, data scheduled by the DCI based on the set PRB bundling size.”
 	Independent claim 14 requires “transmit, to a terminal, configuration information on dynamic precoding resource block (PRB) bundling through higher layer signaling, in case that a PRB bundling size is determined by using one value configured based on the configuration information, determine a PRB bundling size indicator to indicate '0', in case that the PRB bundling size is determined by using one of two values configured based on the configuration information, based on a scheduled PRB size and a threshold value related with a bandwidth part size, determine the PRB bundling size indicator to indicate '1' transmit, to the terminal, downlink control information (DCI) including the PRB bundling size indicator, and transmit, to the terminal, data scheduled by the DCI based on the determined PRB bundling size.”
 	The prior art of record (in particular, D1: InterDigital Inc. “On Dynamic PRG Size Configuration” in NR. R1-1716464.  3GPP TSG RAN WGI Meeting NR#3 R1-1716464. Nagoya, Japan, 18th-21th, September 2017.) does not disclose, with respect to claim 1, “receiving, from the base station, downlink control information (DCI) including a PRB bundling 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477